FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         June 29, 2020
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 SALVADOR MAGLUTA,

       Plaintiff - Appellant,

 v.                                                         No. 19-1130
                                                (D.C. No. 1:15-CV-02203-RM-KLM)
 CHARLES DANIELS, Former Warden,                             (D. Colo.)
 FCC Florence, in his individual and official
 capacities; DAVID ALLRED, DO, former
 Clinical Director, FCC Florence, in his
 individual and official capacities;
 GEORGE SANTINI, MD, Clinical
 Director, FCC Florence, in his individual
 and official capacities; LISA
 MCDERMOTT, Assistant Health Services
 Administrator, FCC Florence, in her
 individual and official capacities; TERESA
 NEHLS, former Nurse Practitioner, FCC
 Florence, in her individual and official
 capacities,; NIXON ROBERTS, DDS,
 Dentist, FCC Florence, in his individual
 and official capacities,; JOHN DOE #1-15,
 unknown staff, FCC Florence, in their
 individual and official capacities,

       Defendants - Appellees.
                      _________________________________

                                ORDER AND JUDGMENT *


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                        _________________________________

Before BRISCOE, LUCERO, and HARTZ, Circuit Judges.
                   _________________________________

      Salvador Magluta, a federal prisoner proceeding pro se, appeals the district

court’s judgment in favor of defendants on his Bivens 1 claims. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

                                    I. Background

      In 2015, Magluta filed this action pro se and soon thereafter retained counsel.

In the operative fourth amended complaint, filed through counsel, Magluta raised

eight constitutional claims against the former prison warden, one former prison

doctor, another doctor, a health services administrator, a nurse practitioner, and a

dentist. Magluta alleged that in treating him for a kidney stone and dental issues,

defendants intentionally kept him in severe pain on an almost constant basis and

caused damage to a kidney, his teeth, and his mouth. He asserted that these alleged

actions constituted deliberate indifference to his medical needs, imposed an atypical

and significant hardship on him, and were in retaliation for a lawsuit he had filed

against the former warden and other prison employees. Magluta also listed fifteen

John Doe defendants without identifying any claims against them.

      Defendants filed a motion to dismiss the claims under Fed. R. Civ. P. 12(b)(6)

and a motion for partial summary judgment based on failure to exhaust administrative



      1
       Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).
                                           2
remedies, as 42 U.S.C. § 1997e(a) requires. Magluta’s counsel filed responses to

both motions. A magistrate judge issued a report and recommendation (R&R) that

the motion to dismiss be granted in part based on statute of limitations and qualified

immunity. Neither Magluta’s counsel, who had a pending motion to withdraw, nor

Magluta filed objections to the R&R. The district court adopted the R&R and

dismissed some individual-capacity claims against some defendants. Soon thereafter,

the court granted counsel’s motion to withdraw (the court had earlier granted two

motions to withdraw filed by other attorneys), and Magluta represented himself for

the remainder of the case. The district court later granted the motion for partial

summary judgment on a majority of Magluta’s claims, including his retaliation

claims, based on his failure to exhaust administrative remedies.

      Defendants then moved to dismiss the remaining claims under

Fed. R. Civ. P. 12(b)(1) and 12(b)(6). They also moved to stay discovery. The

magistrate judge granted the motion to stay discovery, vacated a scheduling

conference, and, on March 1, 2019, issued a second R&R recommending the motion

to dismiss be granted in its entirety. Magluta did not file any objections to the

second R&R. On March 26, 2019, the district court adopted the second R&R and

dismissed the remaining claims based on Eleventh Amendment immunity, mootness,

and qualified immunity. The court also dismissed the fifteen John Doe defendants

because Magluta had not asserted any claims against them. This appeal followed.




                                           3
                                      II. Discussion

       Prior to briefing in this appeal, we ordered Magluta to show cause why, under

our “firm waiver rule,” his failure to file timely and specific objections to either of

the magistrate judge’s R&Rs has not resulted in the waiver of his right to appellate

review of the district court’s orders adopting those R&Rs and dismissing some of his

claims. See United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996)

(explaining that “a party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for . . .

appellate review”). Although Magluta responded, we need not determine whether to

enforce the firm waiver rule because, even liberally construed, Magluta’s pro se

appellate briefs and his response to the show-cause order wholly fail to challenge any

of the district court’s rationales for its rulings in the dismissal orders or in its order

granting partial summary judgment.

       We have “repeatedly insisted that pro se parties follow the same rules of

procedure that govern other litigants.” Garrett v. Selby Connor Maddux & Janer,

425 F.3d 836, 840 (10th Cir. 2005) (internal quotation marks omitted). Federal Rule

of Appellate Procedure 28(a) lists the requirements for an appellant’s brief. One of

those requirements is that an “appellant’s brief must contain . . . the argument,

which must contain . . . appellant’s contentions and the reasons for them, with

citations to the authorities and parts of the record on which the appellant relies.”

Fed. R. App. P. 28(a)(8)(A). Consistent with Rule 28(a)(8)(A)’s requirements, which

apply “equally to pro se litigants,” “[i]ssues will be deemed waived if they are not

                                             4
adequately briefed.” Garrett, 425 F.3d at 841 (internal quotation marks omitted).

“When a pro se litigant fails to comply with [Rule 28(a)(8)(A)], we cannot fill the

void by crafting arguments and performing the necessary legal research.” Id.

(brackets and internal quotation marks omitted). Moreover, the wholesale failure to

raise an issue on appeal results in waiver. See Bronson v. Swensen, 500 F.3d 1099,

1104 (10th Cir. 2007) (“[W]e routinely . . . decline[] to consider arguments that are

not raised, or are inadequately presented, in an appellant’s opening brief.”); State

Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979, 984 n.7 (10th Cir. 1994) (explaining

that issue not raised in opening brief is waived).

      In his opening brief, Magluta advances no cognizable challenge to the district

court’s rulings in the orders granting the two motions to dismiss or its order granting

the motion for partial summary judgment. 2 What arguments he does make involve

allegations that defendants interfered with his ability to prosecute this case and that

the district court violated his due process rights by failing to respond when he

informed the court about the interference and by granting his attorneys’ motions to

withdraw without first obtaining a response from him. But he has not suggested

those actions have prevented him from briefing any issues regarding the district

court’s dispositive orders. We therefore conclude that because of his deficient




      2
        In their response brief, defendants pointed out this shortcoming, but Magluta
did not address it in his reply.

                                            5
appellate briefing, he has waived appellate review of those orders. Given this waiver,

we need not reach his arguments that the district court erred in other respects.

                                   III. Conclusion

      The district court’s judgment is affirmed.


                                            Entered for the Court


                                            Mary Beck Briscoe
                                            Circuit Judge




                                           6